


EXHIBIT 10.1
 
SUBSCRIPTION AGREEMENT
 
SUBSCRIPTION AGREEMENT (this “Agreement”) made as of the last date set forth on
the signature page hereof between RestorGenex, a Nevada corporation (the
“Company”), and the undersigned (the “Subscriber”).
 
W I T N E S S E T H:
 
WHEREAS, the Company is conducting a private offering (the “Offering”)
consisting of shares of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), with each share to be sold at a price per share equal to a
20% discount to the ten day volume weighted average price of the Company’s
Common Stock as of the date of the initial closing of the Offering subject to a
cap of $6.00 per share and a floor of $4.00 per share (the “Offering Price”);
 
WHEREAS, in connection with the purchase of the shares of Common Stock, each
Subscriber will receive a four-year warrant (the “Warrant”, and collectively
with the Common Stock, the “Securities”) to purchase three (3) shares of Common
Stock of the Company for every ten (10) shares of Common Stock purchased by such
Subscriber in this Offering, at an exercise price per share equal to 120% of the
Offering Price, subject to adjustment thereunder (the “Warrant Exercise Price”);
and
 
WHEREAS, the Offering is on a “best efforts, all-or-none” basis to attain the
minimum offering amount of $7,500,000 (the “Minimum Offering”), and on a “best
efforts” basis as to the remaining shares of Common Stock to be sold up to the
maximum offering amount of $15,000,000 (the “Maximum Offering”), to a limited
number of “accredited investors” (as that term is defined by Rule 501(a) of
Regulation D (“Regulation D”) promulgated under the Securities Act of 1933, as
amended (the “Securities Act”);
 
WHEREAS, the Company and each Subscriber is executing and delivering this
agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act and Rule 506 of Regulation D as
promulgated by the SEC under the Securities Act; and
 
WHEREAS the subscription for the Securities will be made in accordance with and
subject to the terms and conditions of this Subscription Agreement and the
Company’s Confidential Private Placement Memorandum dated April 8, 2014,
together with all amendments thereof and supplements and exhibits thereto and as
such may be amended from time to time (the “Memorandum”); and
 
WHEREAS, the Subscriber desires to purchase such number of shares of Common
Stock (together with the associated Warrants) as set forth on the signature page
hereof on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
1.   SUBSCRIPTION FOR SHARES AND REPRESENTATIONS BY SUBSCRIBER
 
1.1          Subject to the terms and conditions hereinafter set forth
(including Section 1.19 hereof) and as set forth in the Memorandum, the
Subscriber hereby subscribes for and agrees to purchase from the Company, and
the Company agrees to sell to the Subscriber, such number of shares of Common
Stock as is set forth on the signature page hereof.  The purchase price is
payable by wire transfer, to be held in escrow until the Minimum Offering is
achieved, to the escrow agent (the “Escrow Agent”) as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
 
Bank:
JPMorgan Chase, N.A.

 
 
ABA Number: 021000021

 
 
Account #: 957-341318

 
 
Account Name:
American Stock Transfer & Trust Company, LLC

 
 
as Agent For RESTORGENEX CORPORATION [Client/Investor’s Name]

 
1.2          The Subscriber understands acknowledges and agrees that, except as
otherwise set forth in Section 3.2 herein or otherwise required by law, that
once irrevocable, the Subscriber is not entitled to cancel, terminate or revoke
this Agreement or any agreements of the Subscriber hereunder and that this
Agreement and such other agreements shall survive the death or disability of the
Subscriber and shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
permitted assigns. If the Subscriber is more than one person, the obligations of
the Subscriber hereunder shall be joint and several and the agreements,
representations, warranties and acknowledgments herein contained shall be deemed
to be made by and be binding upon each such person and his/her heirs, executors,
administrators, successors, legal representatives and permitted assigns
 
1.3          The Subscriber recognizes that the purchase of the Securities
involves a high degree of risk including, but not limited to, the following: (a)
the Company has a limited operating history and requires substantial funds in
addition to the proceeds of the Offering; (b) an investment in the Company is
highly speculative, and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Securities; (c) the
Subscriber may not be able to liquidate his, her or its investment; (d) in the
event of a disposition, the Subscriber could sustain the loss of its entire
investment; and (e) the Company has not paid any dividends since its inception
and does not anticipate paying any dividends.
 
1.4          At the time such Subscriber was offered the Securities, it was, and
as of the date hereof it is, and on each date on which it exercises any
Warrants, it will be an “accredited investor” as defined in Rule 501(a) under
the Securities Act, as indicated by the Subscriber’s responses to the questions
contained in Article VII hereof, and that the Subscriber is able to bear the
economic risk of an investment in the Securities.
 
1.5           The Subscriber hereby acknowledges and represents that (a) the
Subscriber has adequate means of providing for the Subscriber’s current
financial needs and contingencies, (b) the Subscriber has knowledge and
experience in business and financial matters, prior investment experience,
including investment in securities that are non-listed, unregistered and/or not
traded on a national securities exchange or the Subscriber has employed the
services of a “purchaser representative” (as defined in Rule 501 of Regulation
D), attorney and/or accountant to read all of the documents furnished or made
available by the Company both to the Subscriber and to all other prospective
investors in the Securities to evaluate the merits and risks of such an
investment on the Subscriber’s behalf; (c) the Subscriber recognizes the highly
speculative nature of this investment; (d) the Subscriber is able to bear the
economic risk that the Subscriber hereby assumes, (e) the Subscriber could
afford a complete loss of such investment in the Securities.
 
1.6          The Subscriber hereby acknowledges receipt and careful review of
this Agreement, the Memorandum, the Warrant, and the registration rights
agreement to be entered into between the Company and each Subscriber (the
“Registration Rights Agreement”) and all other exhibits, annexes and appendices
thereto (collectively referred to as the “Offering Materials”), and has had
access to the Company’s Annual Report on Form 10-K and the exhibits thereto for
the fiscal year ended December 31, 2012 (the “Form 10-K”), the Company’s
Quarterly Report on Form 10-Q and the exhibits thereto for the quarterly periods
ended September 30, 2013 (the “Form 10-Q”), the Company’s Current Reports on
Form 8-K with exhibits thereto filed since December 31, 2012 and all subsequent
periodic and current reports filed with the United States Securities and
Exchange Commission (the “SEC”) as publicly filed with and available at the
website of the SEC which can be accessed at www.sec.gov, and hereby represents
that the Subscriber has been furnished by the Company during the course of the
Offering with all information regarding the Company, the terms and conditions of
the Offering and any additional information that the Subscriber has requested or
desired to know, and has been afforded the opportunity to ask questions of and
receive answers from duly authorized officers or other representatives of the
Company concerning the Company and the terms and conditions of the Offering;
provided, however that no investigation performed by or on behalf of the
Subscriber shall limit or otherwise affect its right to rely on the
representations and warranties of the Company contained herein.
 
 
2

--------------------------------------------------------------------------------

 
1.7          (a)           In making the decision to invest in the Securities,
the Subscriber has relied solely upon the information provided by the Company in
the Offering Materials.  To the extent necessary, the Subscriber has retained,
at its own expense, and relied upon appropriate professional advice regarding
the investment, tax and legal merits and consequences of this Agreement and the
purchase of the Securities hereunder.  The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Securities other than the
Offering Materials and the results of Subscriber’s own independent
investigation.
 
(b)           The Subscriber represents that (i) the Subscriber was contacted
regarding the sale of the Securities by the Company or the Placement Agent (or
another person whom the Subscriber believed to be an authorized agent or
representative thereof) with whom the Subscriber had a prior substantial
pre-existing relationship and (ii) it did not learn of the offering of the
Securities by means of any form of general solicitation or general advertising,
and in connection therewith, the Subscriber did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising.
 
1.8         The Subscriber hereby acknowledges that the Offering has not been
reviewed by the SEC nor any state regulatory authority since the Offering is
intended to be exempt from the registration requirements of Section 5 of the
Securities Act, pursuant to Section 4(a)(2) of the Securities Act and Rule
506(b) of Regulation D.  The Subscriber understands that the Securities have not
been registered under the Securities Act or under any state securities or “blue
sky” laws and agrees not to sell, pledge, assign or otherwise transfer or
dispose of the Securities unless they are registered under the Securities Act
and under any applicable state securities or “blue sky” laws or unless an
exemption from such registration is available.
 
1.9         The Subscriber understands that the Securities (including any
securities issuable upon exercise of the Warrants) have not been registered
under the Securities Act by reason of a claimed exemption under the provisions
of the Securities Act that depends, in part, upon the Subscriber’s investment
intention.  In this connection, the Subscriber hereby represents that the
Subscriber is purchasing the Securities for the Subscriber’s own account for
investment and not with a view toward the resale or distribution to others;
provided, however, that nothing contained herein shall constitute an agreement
by the Subscriber to hold the Securities for any particular length of time and
the Company acknowledges that the Subscriber shall at all times retain the right
to dispose of its property as it may determine in its sole discretion, subject
to any restrictions imposed by applicable law.  The Subscriber, if an entity,
further represents that it was not formed for the purpose of purchasing the
Securities.
 
1.10       The Subscriber consents to the placement of a legend on any
certificate or other document evidencing the Securities and, when issued, the
shares of Common Stock issuable upon exercise of the Warrants (the “Warrant
Shares”), that such securities have not been registered under the Securities Act
or any state securities or “blue sky” laws and setting forth or referring to the
restrictions on transferability and sale thereof contained in this
Agreement.  The Subscriber is aware that the Company will make a notation in its
appropriate records with respect to the restrictions on the transferability of
such Securities. The legend to be placed on each certificate shall be in form
substantially similar to the following:
 
 
3

--------------------------------------------------------------------------------

 
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”


1.11       The Subscriber hereby represents that the address of the Subscriber
furnished by Subscriber on the signature page hereof is the Subscriber’s
principal residence if Subscriber is an individual or its principal business
address if it is a corporation or other entity.
 
1.12       The Subscriber represents that the Subscriber has full power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Securities.  This Agreement constitutes the legal,
valid and binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with its terms.
 
1.13       If the Subscriber is a corporation, partnership, limited liability
company, trust, employee benefit plan, individual retirement account, Keogh
Plan, or other tax-exempt entity, it is authorized and qualified to invest in
the Company and the person signing this Agreement on behalf of such entity has
been duly authorized by such entity to do so.
 
1.14       The Subscriber acknowledges that if he or she is a Registered
Representative of a Financial Industry Regulatory Authority (“FINRA”) member
firm, he or she must give such firm the notice required by the FINRA’s Rules of
Fair Practice, receipt of which must be acknowledged by such firm in Section 7.4
below.
 
1.15       To effectuate the terms and provisions hereof, the Subscriber hereby
appoint the Placement Agent as its attorney in fact (and the Placement Agent
hereby accepts such appointment) for the purpose of carrying out the provisions
of the Escrow Agreement by and between the Company, the Placement Agent and
American Stock Transfer & Trust Company LLC (the “Escrow Agreement”) including,
without limitation, taking any action on behalf of, or at the instruction of,
the Subscriber and executing any release notices required under the Escrow
Agreement and taking any action and executing any instrument that the Placement
Agent may deem necessary or advisable (and lawful) to accomplish the purposes
hereof.  All acts done under the foregoing authorization are hereby ratified and
approved and neither the Placement Agent nor any designee nor agent thereof
shall be liable for any acts of commission or omission, for any error of
judgment, for any mistake of fact or law except for acts of gross negligence or
willful misconduct.  This power of attorney, being coupled with an interest, is
irrevocable while the Escrow Agreement remains in effect.
 
1.16       The Subscriber agrees not to issue any public statement with respect
to the Offering, Subscriber’s investment or proposed investment in the Company
or the terms of any agreement or covenant between them and the Company without
the Company’s prior written consent, except such disclosures as may be required
under applicable law.
 
1.17       The Subscriber understands, acknowledges and agrees with the Company
that this subscription may be rejected, in whole or in part, by the Company, in
the sole and absolute discretion of the Company, at any time before any Closing
notwithstanding prior receipt by the Subscriber of notice of acceptance of the
Subscriber’s subscription.
 
 
4

--------------------------------------------------------------------------------

 
1.18       The Subscriber acknowledges that the information contained in the
Offering Materials or otherwise made available to the Subscriber is confidential
and non-public and agrees that all such information shall be kept in confidence
by the Subscriber and neither used by the Subscriber for the Subscriber’s
personal benefit (other than in connection with this subscription) nor disclosed
to any third party for any reason, notwithstanding that a Subscriber’s
subscription may not be accepted by the Company; provided, however, that (a) the
Subscriber may disclose such information to its affiliates and advisors who may
have a need for such information in connection with providing advice to the
Subscriber with respect to its investment in the Company so long as such
affiliates and advisors have an obligation of confidentiality, and (b) this
obligation shall not apply to any such information that (i) is part of the
public knowledge or literature and readily accessible at the date hereof, (ii)
becomes part of the public knowledge or literature and readily accessible by
publication (except as a result of a breach of this provision) or (iii) is
received from third parties without an obligation of confidentiality (except
third parties who disclose such information in violation of any confidentiality
agreements or obligations, including, without limitation, any subscription or
other similar agreement entered into with the Company).
 
1.19       Subscriber understands that the Securities being offered and sold to
it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
in part upon the truth and accuracy of, and such Subscriber’s compliance with,
the representations, warranties, agreements, acknowledgements and understandings
of such Subscriber set forth herein in order to determine the availability of
such exemptions and the eligibility of such Subscriber to acquire the
Securities. The Subscriber agrees to supply the Company, within five (5) days
after the Subscriber receives the request therefor from the Company, with such
additional information concerning the Subscriber as the Company deems necessary
or advisable
 
1.20       The Subscriber understands that the Company is the result of a
reverse merger with a shell entity resulting in a limitation on the use of the
Rule 144 exemption for resale including that any sale of the shares may be made
only if the Company has filed all Annual and Quarterly reports under the
securities laws.  The Subscriber understands and hereby acknowledges that,
except pursuant to the Registration Rights Agreement, the Company is under no
obligation to register the Securities under the Act or any state securities or
“blue sky” laws or to assist the Subscriber in obtaining an exemption from
various registration requirements, other than as set forth herein.
 
1.21        The Subscriber agrees to hold the Company and its directors,
officers, employees, controlling persons and agents (including the Placement
Agent and its managers, members, officers, directors, employees, counsel,
controlling persons and agents) and their respective heirs, representatives,
successors and assigns harmless from and to indemnify them against all
liabilities, costs and expenses incurred by them as a result of (i) any
misrepresentation made by the Subscriber contained in this Agreement (including
Article VII hereunder) or breach of any warranty by the Subscriber in this
Agreement or in any Exhibits or Schedules attached hereto; (ii) any untrue
statement of a material fact made by the Subscriber and contained herein; or
(iii) after any applicable notice and/or cure periods, any breach or default in
performance by the Subscriber of any covenant or undertaking to be performed by
the Subscriber hereunder, or any other Transaction Documents entered into by the
Company and Subscriber relating hereto.  Notwithstanding the foregoing, in no
event shall the liability of the Subscriber hereunder be greater than the
aggregate subscription amount paid for the Securities as set forth on the
signature page hereto.
 
1.22        If the Subscriber is purchasing the Securities in a fiduciary
capacity for another person or entity, including without limitation a
corporation, partnership, trust or any other entity, the Subscriber has been
duly authorized and empowered to execute this Agreement and all other
subscription documents, and such other person fulfills all the requirements for
purchase of the Securities as such requirements are set forth herein, concurs in
the purchase of the Securities and agrees to be bound by the obligations,
representations, warranties and covenants contained herein. Upon request of the
Company, the Subscriber will provide true, complete and current copies of all
relevant documents creating the Subscriber, authorizing its investment in the
Company and/or evidencing the satisfaction of the foregoing.
 
2.           REPRESENTATIONS BY AND COVENANTS OF THE COMPANY
 
The Company hereby represents and warrants to the Subscriber that:
 
 
5

--------------------------------------------------------------------------------

 
2.1          Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has full corporate power and authority to own and use
its properties and its assets and conduct its business as currently
conducted.  Each of the Company’s subsidiaries (the “Subsidiaries”) is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation with the requisite corporate power and
authority to own and use its properties and assets and to conduct its business
as currently conducted. Neither the Company, nor any of its Subsidiaries is in
violation of any of the provisions of their respective articles of
incorporation, by-laws or other organizational or charter documents, including,
but not limited to the Charter Documents (as defined below). Each of the Company
and its Subsidiaries is duly qualified to conduct business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not result in a direct and/or indirect (i) material
adverse effect on the legality, validity or enforceability of any of the
Securities and/or this Agreement, (ii) material adverse effect on the results of
operations, assets, business, condition (financial and other) or prospects of
the Company and its Subsidiaries, taken as a whole, or (iii) material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under the Transaction Documents (as defined below) (any of
(i), (ii) or (iii), a “Material Adverse Effect”).
 
2.2          Capitalization and Voting Rights.  As of April 1, 2014, the Company
is authorized to issue 1,000,000,000 shares of common stock, of which 8,653,115
shares were issued and outstanding, and 5,000,000 shares of “blank check”
preferred stock authorized, of which no shares are issued and outstanding.  All
issued and outstanding shares of capital stock of the Company are validly
issued, fully paid and nonassessable.  Except as set forth in the SEC Reports
(as defined below), (i) there are no outstanding securities of the Company or
any of its Subsidiaries which contain any preemptive, redemption or similar
provisions, nor is any holder of securities of the Company or any Subsidiary
entitled to preemptive or similar rights arising out of any agreement or
understanding with the Company or any Subsidiary by virtue of any of the
Transaction Documents, and there are no contracts, commitments, understandings
or arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (ii)
neither the Company nor any Subsidiary has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (iii)
there are no outstanding options, warrants, agreements, convertible securities,
preemptive rights or other rights to subscribe for or to purchase or acquire,
any shares of capital stock of the Company or any Subsidiary or contracts,
commitments, understandings, or arrangements by which the Company or any
Subsidiary is or may become bound to issue any shares of capital stock of the
Company or any Subsidiary, or securities or rights convertible or exchangeable
into shares of capital stock of the Company or any Subsidiary.  Except as set
forth in SEC Reports and as otherwise required by law, there are no restrictions
upon the voting or transfer of any of the shares of capital stock of the Company
pursuant to the Company’s Charter Documents (as defined below) or other
governing documents or any agreement or other instruments to which the Company
is a party or by which the Company is bound.  All of the issued and outstanding
shares of capital stock of the Company are validly issued, fully paid and
nonassessable and the shares of capital stock of the Subsidiaries are owned by
the Company, free and clear of any mortgages, pledges, liens, claims, charges,
encumbrances or other restrictions (collectively, “Encumbrances”). All of such
outstanding capital stock has been issued in compliance with applicable federal
and state securities laws.  The issuance and sale of the Securities and the
shares issuable upon the exercise of the Warrants (the “Warrant Shares”), as
contemplated hereby, will not obligate the Company to issue shares of Common
Stock or other securities to any other person (other than the Subscribers) and
will not result in the adjustment of the exercise, conversion, exchange or reset
price of any outstanding security.  The Company does not have outstanding
stockholder purchase rights or “poison pill” or any similar arrangement in
effect giving any person the right to purchase any equity interest in the
Company upon the occurrence of certain events.
 
 
6

--------------------------------------------------------------------------------

 
2.3          Authorization; Enforceability. The Company has all corporate right,
power and authority to enter into, execute and deliver this Agreement and each
other agreement, document, instrument and certificate to be executed by the
Company in connection with the consummation of the transactions contemplated
hereby, including, but not limited to this Agreement, the Warrant, and the
Registration Rights Agreement (collectively, the “Transaction Documents”), and
to perform fully its obligations hereunder and thereunder.  All corporate action
on the part of the Company, its directors and stockholders necessary for the (a)
authorization execution, delivery and performance of this Agreement and the
Transaction Documents by the Company; and (b) authorization, sale, issuance and
delivery of the Securities and upon issuance, the Warrant Shares contemplated
hereby and the performance of the Company’s obligations under this Agreement and
the Transaction Documents has been taken.  This Agreement and the Transaction
Documents have been duly executed and delivered by the Company and each
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy.  The Securities are
duly authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Encumbrances other than restrictions on
transfer provided for in the Transaction Documents.  The Warrant Shares, when
issued in accordance with the terms of the Warrants, will be validly issued,
fully paid and nonassessable, free and clear of all Encumbrances imposed by the
Company other than restrictions on transfer provided for in the Transaction
Documents.  The Company has reserved a sufficient number of shares of Common
Stock for issuance upon the exercise of the Warrants, free and clear of all
Encumbrances, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws.  Except as set forth on
Schedule 2.3 hereto, the issuance and sale of the Securities (including the
Warrant Shares) contemplated hereby will not give rise to any preemptive rights
or rights of first refusal on behalf of any person.
 
2.4          No Conflict; Governmental Consents.
 
(a) The execution and delivery by the Company of this Agreement and the
Transaction Documents, the issuance and sale of the Securities (including, when
issued, the Warrant Shares) and the consummation of the other transactions
contemplated hereby or thereby do not and will not (i) result in the violation
of any law, statute, rule, regulation, order, writ, injunction, judgment or
decree of any court or governmental authority to or by which the Company is
bound including without limitation all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment, except
in each case as could not have or reasonably be expected to result in a Material
Adverse Effect, (ii) conflict with or violate any provision of the Company’s
Articles of Incorporation (the “Articles”), as amended or the Bylaws, (and
collectively with the Articles, the “Charter Documents”) of the Company, and
(iii) conflict with, or result in a material breach or violation of, any of the
terms or provisions of, or constitute (with or without due notice or lapse of
time or both) a default or give to others any rights of termination, amendment,
acceleration or cancellation (with  or without due notice, lapse of time or
both) under any agreement, credit facility, lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
the Company or any Subsidiary is a party or by which any of them is bound or to
which any of their respective properties or assets is subject, nor result in the
creation or imposition of any Encumbrances upon any of the properties or assets
of the Company or any Subsidiary.
 
(b) No approval by the holders of Common Stock, or other equity securities of
the Company is required to be obtained by the Company in connection with the
authorization, execution, delivery and performance of this Agreement and the
other Transaction Documents or in connection with the authorization, issue and
sale of the Securities and, upon issuance, the Shares, except as has been
previously obtained.
 
(c) No consent, approval, authorization or other order of any governmental
authority or any other person is required to be obtained by the Company in
connection with the authorization, execution, delivery and performance of this
Agreement and the other Transaction Documents or in connection with the
authorization, issue and sale of the Securities and, upon issuance, the Shares,
except such post-sale filings as may be required to be made with the SEC, FINRA
and with any state or foreign blue sky or securities regulatory authority, all
of which shall be made when required.
 
 
7

--------------------------------------------------------------------------------

 
2.5          Consents of Third Parties.  No vote, approval or consent of any
holder of capital stock of the Company or any other third parties is required or
necessary to be obtained by the Company in connection with the authorization,
execution, deliver and performance of this Agreement and the other Transaction
Documents or in connection with the authorization, issue and sale of the
Securities and, upon issuance, the Warrant Shares, except as previously
obtained, each of which is in full force and effect.
 
2.6          SEC Reports; Financial Statements.  The Company has filed all
reports required to be filed by it under the Securities Act and Securities
Exchange Act of 1934 (the “Exchange Act”), including pursuant to Section 13(a)
or 15(d) thereof, for the twelve months preceding the date hereof (or such
shorter period as the Company was required by law to file such reports) (the
foregoing materials being collectively referred to herein as the “SEC Reports”
and, together with the Schedules to this Agreement (if any), the “Disclosure
Materials”) on a timely basis or has timely filed a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the footnotes thereto, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
2.7          Licenses.  Except as otherwise set forth in the Memorandum, the
Company and its Subsidiaries have sufficient licenses, permits and other
governmental authorizations currently required for the conduct of their
respective businesses or ownership of properties and is in all material respects
in compliance therewith.
 
2.8          Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit
 
2.9          Litigation.  Except as set forth in the Memorandum, the Company
knows of no pending or threatened legal or governmental proceedings against the
Company or any Subsidiary which could materially adversely affect the business,
property, financial condition or operations of the Company and its Subsidiaries,
taken as a whole, or which materially and adversely questions the validity of
this Agreement or the other Transaction Documents or the right of the Company to
enter into this Agreement and the other Transaction Documents, or to perform its
obligations hereunder and thereunder. Neither the Company nor any Subsidiary is
a party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality which could
materially adversely affect the business, property, financial condition or
operations of the Company and its Subsidiaries taken as a whole. There is no
action, suit, proceeding or investigation by the Company or any Subsidiary
currently pending in any court or before any arbitrator or that the Company or
any Subsidiary intends to initiate.  Neither the Company nor any Subsidiary, nor
any director or officer thereof, is the subject of any action involving a claim
of violation of or liability under federal or state securities laws or a claim
of breach of fiduciary duty.  There has not been, and to the Company’s
knowledge, there is not pending or contemplated, any investigation by the SEC
involving the Company or any current or former director or officer of the
Company.
 
 
8

--------------------------------------------------------------------------------

 
2.10        Investment Company.  The Company is not an “investment company”
within the meaning of such term under the Investment Company Act of 1940, as
amended, and the rules and regulations of the SEC thereunder.
 
2.11        Brokers.  Except for the Placement Agent and as set forth on
Schedule 2.11, neither the Company nor any of the Company’s officers, directors,
employees or stockholders has employed or engaged any broker or finder in
connection with the transactions contemplated by this Agreement and no fee or
other compensation is or will be due and owing to any broker, finder,
underwriter, placement agent or similar person in connection with the
transactions contemplated by this Agreement.  The Company is not party to any
agreement, arrangement or understanding whereby any person has an exclusive
right to raise funds and/or place or purchase any debt or equity securities for
or on behalf of the Company.
 
2.12        Intellectual Property; Employees.
 
(a) The Company owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes necessary for its
business as now conducted and as presently proposed to be conducted, without any
known infringement of the rights of others as described in the SEC Reports  and
which the failure to so have could have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”).  Except as disclosed in the Memorandum and
the SEC Reports, there are no material outstanding options, licenses or
agreements of any kind relating to the Intellectual Property Rights, nor is the
Company bound by or a party to any material options, licenses or agreements of
any kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes of any other person or entity other than such licenses or
agreements arising from the purchase of “off the shelf” or standard
products.  The Company has not received any written communications alleging that
the Company has violated or, by conducting its business as presently proposed to
be conducted, would violate any Intellectual Property Rights of any other person
or entity.   The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect
 
(b) Except as disclosed in the Memorandum, the Company is not aware that any of
its employees is obligated under any contract (including licenses, covenants or
commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
their duties to the Company or that would conflict with the Company’s business
as presently conducted.
 
(c) Neither the execution nor delivery of this Agreement, nor the carrying on of
the Company’s business by the employees of the Company, nor the conduct of the
Company’s business as presently conducted, will, to the Company’s knowledge,
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under, any contract, covenant or instrument under which
any employee is now obligated.
 
(d) To the Company’s knowledge, no employee of the Company, nor any consultant
with whom the Company has contracted, is in violation of any term of any
employment contract, proprietary information agreement or any other agreement
relating to the right of any such individual to be employed by, or to contract
with, the Company because of the nature of the business conducted by the
Company; and to the Company’s knowledge the continued employment by the Company
of its present employees, and the performance of the Company’s contracts with
its independent contractors, will not result in any such violation.  The Company
has not received any written notice alleging that any such violation has
occurred.  Except as described in the Memorandum, no employee of the Company has
been granted the right to continued employment by the Company or to any
compensation following termination of employment with the Company except for any
of the same which would not have a Material Adverse Effect on the business of
the Company.  The Company is not aware that any officer, key employee or group
of employees intends to terminate his, her or their employment with the Company,
nor does the Company have a present intention to terminate the employment of any
officer, key employee or group of employees.
 
 
9

--------------------------------------------------------------------------------

 
2.13       Title to Properties and Assets; Liens, Etc.  Except as described in
the Memorandum, the Company has good and marketable title to its properties and
assets, including the properties and assets reflected in the most recent balance
sheet included in the Company’s financial statements, and good title to its
leasehold estates, in each case subject to no Encumbrances, other than (a) those
resulting from taxes which have not yet become delinquent; and (b) Encumbrances
which do not materially detract from the value of the property subject thereto
or materially impair the operations of the Company; and (c) those that have
otherwise arisen in the ordinary course of business, none of which are
material.  The Company is in compliance with all material terms of each lease to
which it is a party or is otherwise bound.
 
2.14       Obligations to Related Parties.  Except as described in the SEC
Reports, there are no obligations of the Company to officers, directors,
stockholders, or employees of the Company other than (a) for payment of salary
or other compensation for services rendered, (b) reimbursement for reasonable
expenses incurred on behalf of the Company and (c) for other standard employee
benefits made generally available to all employees (including stock option
agreements outstanding under any stock option plan approved by the Board of
Directors of the Company).  Except as disclosed in the SEC Reports, none of the
officers or directors of the Company and, to the Company’s knowledge, none of
the employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than as holders of stock options and/or
warrants, and for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the Company’s knowledge, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.
 
2.15       Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables, accrued expenses and other liabilities incurred
in the ordinary course of business consistent with past practice and (B)
liabilities not required to be reflected in the Company’s financial statements
pursuant to generally accepted accounting principles or required to be disclosed
in filings made with the SEC, (iii) the Company has not altered its method of
accounting or the identity of its auditors, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, and (v) the Company has not issued any equity securities
to any officer, director or affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the SEC any request for
confidential treatment of information.
 
2.16       Compliance.  The Company is in compliance with all effective
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Material
Adverse Effect.
 
2.17       No General Solicitation.  None of the Company, its Subsidiaries, any
of their affiliates, and any person acting on their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Securities.
 
2.18       No Integrated Offering.  Except as disclosed in the Memorandum, and
assuming the accuracy of the Subscriber representations and warranties set forth
in Article I hereunder, none of the Company, its Subsidiaries, any of their
affiliates, and any person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the Securities Act or cause this offering of the Securities to
be integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable stockholder approval provisions, including without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated. Except as disclosed in the Memorandum, none of the Company, its
Subsidiaries, their affiliates and any person acting on their behalf, have taken
any action or steps referred to in the preceding sentence that would require
registration of any of the Securities under the Securities Act or cause the
offering of the Securities to be integrated with other offerings.
 
 
10

--------------------------------------------------------------------------------

 
2.19        Application of Takeover Protections.  The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Charter Documents or the laws of its state of incorporation that is or could
become applicable to the Subscriber as a result of the Subscriber and the
Company fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Subscriber’ ownership of the Securities.
 
2.20        Taxes.  Each of the Company and its subsidiaries has filed all U.S.
federal, state, local and foreign tax returns which are required to be filed by
each of them and all such returns are true and correct in all material respects,
except for such failures to file which could not reasonably be expected to have
a Material Adverse Effect.  The Company and each subsidiary has paid all taxes
pursuant to such returns or pursuant to any assessments received by any of them
or by which any of them are obligated to withhold from amounts owing to any
employee, creditor or third party. The Company and each subsidiary has properly
accrued all taxes required to be accrued and/or paid, except where the failure
to accrue would not have a Material Adverse Effect.  To the knowledge of the
Company, the tax returns of the Company and its subsidiaries are not currently
being audited by any state, local or federal authorities.  Neither the Company
nor any subsidiary has waived any statute of limitations with respect to taxes
or agreed to any extension of time with respect to any tax assessment or
deficiency.  The Company has set aside on its books adequate provision for the
payment of any unpaid taxes.
 
2.21        Registration Rights.  Other than the Subscribers to this Offering,
no person has any right to cause the Company to effect the registration under
the Securities Act of any securities of the Company.
 
2.22        Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from any trading market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such trading market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
2.23        Material Contracts.  The SEC Reports contain all material contracts,
agreements, commitments, arrangements, leases, policies or other instruments to
which either the Company or any of its subsidiaries is a party or by which it is
bound, which are required to be filed pursuant to the Securities Act or the
Exchange Act (the “Material Contracts”). Except as otherwise described in the
Memorandum or the SEC Reports, the Material Contracts are valid and in full
force and effect as to the Company and any of the Subsidiaries, and, to the
Company’s knowledge, to the other parties thereto. Except as otherwise disclosed
in the Memorandum, neither the Company nor any Subsidiary is in violation of, or
default under (and there does not exist any event or condition which, after
notice or lapse of time or both, would constitute such a default under), the
Material Contracts, except to the extent that such violations or defaults,
individually or in the aggregate, could not reasonably be expected to (a) affect
the validity of this Agreement or the other Transaction Documents, (b) have a
Material Adverse Effect, or (c) impair the ability of the Company or any
Subsidiary to perform fully on a timely basis any material obligation which the
Company or any Subsidiary has or will have under this Agreement or any other
Transaction Documents. To the Company’s knowledge, none of the other parties to
any Material Contract are in violation of or default under any Material Contract
in any material respect. Neither the Company nor any Subsidiary has received any
notice of cancellation or any written communication threatening cancellation of
any Material Contract by any other party thereto.
 
 
11

--------------------------------------------------------------------------------

 
2.24        Contributions.  Neither the Company nor any Subsidiary has directly
or indirectly, (i) made any unlawful contribution to any candidate for public
office, or failed to disclose fully where required by law any contribution in
violation of law, or (ii) made any payment to any federal or state governmental
officer or official, or other person charged with similar public or quasi-public
duties, other than payments required or permitted by the laws of the United
States or any jurisdiction thereof.
 
2.25        Disclosure.  All disclosure furnished by or on behalf of the Company
to the Subscriber in the Offering Materials regarding the Company, its business
and the transactions contemplated hereby, including the Disclosure Schedules to
this Agreement, is true and correct and does not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.
 
3.           TERMS OF SUBSCRIPTION
 
3.1   The Securities will be offered for sale until the earlier of (i) the date
upon which subscriptions for the Maximum Offering offered hereunder have been
accepted, or (ii) May 15, 2014, unless terminated at an earlier time or extended
for up to an additional thirty days by the Company with approval of the
Placement Agent (the “Termination Date”).  The Offering is being conducted on a
“best efforts” basis.
 
3.2          The Company may hold an initial closing (“Initial Closing”) at any
time after the receipt of accepted subscriptions for the Minimum
Offering.  After the Initial Closing, subsequent closings with respect to
additional Securities may take place at any time prior to the Termination Date
as determined by the Company, with respect to subscriptions accepted prior to
the Termination Date (each such closing, together with the Initial Closing,
being referred to as a “Closing”).  The last Closing of the Offering, occurring
on or prior to the Termination Date, shall be referred to as the “Final
Closing”.  Any subscription documents or funds received after the Final Closing
will be returned, without interest or deduction.  In the event that the any
Closing does not occur prior to the Termination Date, all amounts paid by the
Subscriber shall be returned to the Subscriber, without interest or
deduction.  The Subscriber may revoke its subscription and obtain a return of
the subscription amount paid to the Escrow Account at any time before the date
of the Initial Closing by providing written notice to the Placement Agent, the
Company and the Escrow Agent as provided in Section 6.1 below. Upon receipt of a
revocation notice from the Subscriber prior to the date of the Initial Closing,
all amounts paid by the Subscriber shall be returned to the Subscriber, without
interest or deduction.  The Subscriber may not revoke this subscription or
obtain a return of the subscription amount paid to the Escrow Agent on or after
the date of the Initial Closing.  Any subscription received after the Initial
Closing but prior to the Termination Date shall be irrevocable.
 
3.3          The minimum purchase that may be made by any prospective investor
shall be $50,000 subject to certain exceptions to be granted by the
Company.  Subscriptions for investment below the minimum investment may be
accepted at the discretion of the Placement Agent and the Company.  The Company
and the Placement Agent reserve the right to reject any subscription made
hereby, in whole or in part, in their sole discretion.  The Company’s agreement
with each Subscriber is a separate agreement and the sale of the Securities to
each Subscriber is a separate sale.
 
3.4          All funds shall be deposited in the account identified in Section
1.1 hereof.
 
 
12

--------------------------------------------------------------------------------

 
3.5          Certificates representing the Securities and the Warrants purchased
by the Subscriber pursuant to this Agreement will be prepared for delivery to
the Subscriber as soon as practicable following the Closing (but in no event
later than seven (7) days after a Closing) at which such purchase takes place.
The Subscriber hereby authorizes and directs the Company to deliver the
certificates representing the Securities purchased by the Subscriber pursuant to
this Agreement directly to the Subscriber’s residential or business or brokerage
house address indicated on the signature page hereto.
 
3.6          The Company’s agreement with each Subscriber is a separate
agreement and the sale of Securities to each Subscriber is a separate sale.
 
4.           CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBER
 
4.1          The Subscriber’s obligation to purchase the Securities at the
Closing at which such purchase is to be consummated is subject to the
fulfillment on or prior to such Closing of the following conditions, which
conditions may be waived at the option of each Subscriber to the extent
permitted by law:
 
(a)     Representations and Warranties; Covenants.  The representations and
warranties made by the Company in Section 2 hereof qualified as to materiality
shall be true and correct at all times prior to and on the Closing Date, except
to the extent any such representation or warranty expressly speaks as of an
earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date, and, the representations and warranties made by
the Company in Section 2 hereof not qualified as to materiality shall be true
and correct in all material respects at all times prior to and on the Closing
Date, except to the extent any such representation or warranty expressly speaks
as of an earlier date, in which case such representation or warranty shall be
true and correct in all material respects as of such earlier date.  All
covenants, agreements and conditions contained in this Agreement to be performed
by the Company on or prior to the date of such Closing shall have been performed
or complied with in all material respects.
 
(b)     No Legal Order Pending.  There shall not then be in effect any legal or
other order enjoining or restraining the transactions contemplated by this
Agreement.
 
(c)     No Law Prohibiting or Restricting Such Sale.  There shall not be in
effect any law, rule or regulation prohibiting or restricting such sale or
requiring any consent or approval of any person, which shall not have been
obtained, to issue the Securities (except as otherwise provided in this
Agreement).
 
(d)     Required Consents.  The Company shall have obtained any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Securities and the consummation
of the other transactions contemplated by the Transaction Documents, all of
which shall be in full force and effect.
 
(e)     Adverse Changes.  Since the date of execution of this Agreement, no
event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect.
 
(f)     No Suspensions of Trading in Common Stock; Listing.  Trading in the
Common Stock shall not have been suspended by the SEC or any trading market
(except for any suspensions of trading of not more than one trading day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed or quoted for trading on the
Company’s principal trading market.
 
(g)     Blue Sky.  The Company shall have completed qualification for the
Securities under applicable Blue Sky laws.
 
(h)     Legal Opinion.  The Company’s corporate counsel shall have delivered a
legal opinion addressed to Placement Agent in a form reasonably acceptable to
the Placement Agent.
 
 
13

--------------------------------------------------------------------------------

 
(i)     Disclosure Schedules.  The Company shall have delivered to the
Subscriber a copy of its Disclosure Schedules qualifying any of the
representations and warranties contained in Section 2.
 
5.           COVENANTS OF THE COMPANY
 
5.1          Listing of Securities.  The Company agrees, (i) if the Company
applies to have the Common Stock traded on any other trading market, it will
include in such application the Shares, and will take such other action as is
necessary or desirable to cause the Shares to be listed on such other trading
market as promptly as possible, and (ii) it will take all action reasonably
necessary to continue the listing and trading of its Common Stock on a trading
market and will comply in all material respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the trading market.
 
5.2          Reservation of Shares.  The Company shall at all times while the
Warrants are outstanding maintain a reserve from its duly authorized shares of
Common Stock of a number of shares of Common Stock sufficient to allow for the
issuance of the Warrant Shares.
 
5.3          Replacement of Securities.  If any certificate or instrument
evidencing any Securities or the Shares is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested.  The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement securities.  If a
replacement certificate or instrument evidencing any securities is requested due
to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
 
5.4          Furnishing of Information.  Until the time that no Subscriber owns
Securities, the Company covenants to maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.  As long as Subscriber owns Securities, if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to Subscriber and make publicly available in accordance with
Rule 144(c) such information as is required for the Subscribers to sell the
Securities under Rule 144.  The Company further covenants that it will take such
further action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such person to sell such Securities without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144.
 
5.5          Securities Laws; Publicity.  The Company shall, by 8:30 a.m. (New
York City time) on the fourth Trading Day immediately following a Closing
hereunder, issue a Current Report on Form 8-K disclosing the material terms of
the transactions contemplated hereby and including the Transaction Documents as
exhibits thereto.  The Company shall not publicly disclose the name of
Subscriber, or include the name of any Subscriber in any filing with the
Commission or any regulatory agency or trading market, without the prior written
consent of Subscriber, except: (a) as required by federal securities law in
connection with (i) any registration statement contemplated by the Registration
Rights Agreement and (ii) the filing of final Transaction Documents (including
signature pages thereto) with the SEC and (b) to the extent such disclosure is
required by law, in which case the Company shall provide the Subscriber with
prior notice of such disclosure permitted under this clause (b).
 
5.6          Form D; Blue Sky Filings.  The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of the Subscriber. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Subscriber at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Subscriber.
 
 
14

--------------------------------------------------------------------------------

 
5.7          Equal Treatment of Subscribers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents.
 
5.8          Indemnification.
 
(a)     The Company agrees to indemnify and hold harmless the Subscriber, its
affiliates and their respective officers, directors, employees, agents and
controlling persons (collectively, the “Indemnified Parties”) from and against ,
any and all loss, liability, damage or deficiency suffered or incurred by any
Indemnified Party by reason of any misrepresentation or breach of warranty by
the Company or, after any applicable notice and/or cure periods, nonfulfillment
of any covenant or agreement to be performed or complied with by the Company
under this Agreement, the Transaction Documents; and will promptly reimburse the
Indemnified Parties for all expenses (including reasonable fees and expenses of
legal counsel) as incurred in connection with the investigation of, preparation
for or defense of any pending or threatened claim related to or arising in any
manner out of any of the foregoing, or any action or proceeding arising
therefrom (collectively, “Proceedings”), whether or not such Indemnified Party
is a formal party to any such Proceeding.
 
(b)     If for any reason (other than a final non-appealable judgment finding
any Indemnified Party liable for losses, claims, damages, liabilities or
expenses for its gross negligence or willful misconduct) the foregoing indemnity
is unavailable to an Indemnified Party or insufficient to hold an Indemnified
Party harmless, then the Company shall contribute to the amount paid or payable
by an Indemnified Party as a result of such loss, claim, damage, liability or
expense in such proportion as is appropriate to reflect not only the relative
benefits received by the Company but also the relative fault by the Company and
the Indemnified Party, as well as any relevant equitable considerations.
 
5.9          Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other person acting on
its behalf, will provide Subscriber or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto Subscriber shall have executed a written
agreement regarding the confidentiality and use of such information.  The
Company understands and confirms that Subscriber shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.
 
5.10        Use of Proceeds.  Except as set forth in the Memorandum, the Company
shall use the net proceeds from the sale of the Securities hereunder for payment
of liabilities, product development and general corporate purposes.
 
6.           MISCELLANEOUS
 
6.1          Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, or delivered by hand against written receipt therefor,
addressed as follows:
 
if to the Company, to it at:


RestorGenex Corporation
1800 Century Park East, 6th Floor
Los Angeles, CA 90067
Attn:  Tim Boris, General Counsel


 
15

--------------------------------------------------------------------------------

 
With a copy to (which shall not constitute notice):


TroyGould PC
1801 Century Park East, 16th Floor
Los Angeles, CA 90067
Attn:  David Ficksman, Esq.


if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.


With a copy to (which shall not constitute notice):


Lowenstein Sadler LLP
1251 Avenue of the Americas
New York, NY  10020
Attn:  Stephen Skolnick, Esq.


if to the Escrow Agent, to it at:


American Stock Transfer & Trust Company
59 Maiden Lane
New York, NY 10038
Attn:  RestorGenex Corporation Escrow Agent


Notices shall be deemed to have been given or delivered on the date of receipt.
 
6.2          Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except by a writing signed by the parties to be
charged, and this Agreement may not be discharged except by performance in
accordance with its terms or by a writing signed by the party to be charged. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
6.3          This Agreement shall be binding upon and inure to the benefit of
the parties hereto and to their respective heirs, legal representatives,
successors and assigns.  The Company may not assign this Agreement or any rights
or obligations hereunder without the prior written consent of Subscriber (other
than by merger).  Subscriber may assign any or all of its rights under this
Agreement to any person to whom Subscriber assigns or transfers any Securities,
provided that such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of the Transaction Documents.
 
6.4          The Transaction Documents, together with the exhibits and schedules
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules. The Placement
Agent shall be deemed a third party beneficiary of the representation and
warrants and covenants made by the Company and the Subscribers in the Offering
Documents.
 
6.5          Upon the execution and delivery of this Agreement by the Subscriber
and the Company, this Agreement shall become a binding obligation of the
Subscriber with respect to the purchase of Securities as herein provided,
subject, however, to the right hereby reserved by the Company to enter into the
same agreements with other Subscriber and to reject any subscription, in whole
or in part, provided the Company returns to Subscriber any funds paid by
Subscriber with respect to such rejected subscription or portion thereof,
without interest or deduction.
 
 
16

--------------------------------------------------------------------------------

 
6.6          All questions concerning the construction, validity, enforcement
and interpretation of the Transaction Documents shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding.
 
6.7          In order to discourage frivolous claims the parties agree that
unless a claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.
 
6.8          The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.  If
any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.
 
6.9          The representations, warranties, covenants and agreements contained
in this Agreement, shall survive the Closing of the transactions contemplated by
this Agreement and the delivery of the Securities for the applicable statute of
limitations.
 
6.10        It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.
 
6.11        The Company agrees to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.
 
6.12        This Agreement may be executed in two or more counterparts each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
6.13        Nothing in this Agreement shall create or be deemed to create any
rights in any person or entity not a party to this Agreement.
 
 
17

--------------------------------------------------------------------------------

 
6.14        In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, the Subscriber and the Company
will be entitled to specific performance under this Agreement.  The parties
agree that monetary damages may not be adequate compensation for any loss
incurred by reason of any breach of obligations described in this Agreement and
hereby agrees to waive in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.
 
7.           CONFIDENTIAL INVESTOR QUESTIONNAIRE
 
7.1          The Subscriber represents and warrants that he, she or it comes
within one category marked below, and that for any category marked, he, she or
it has truthfully set forth, where applicable, the factual basis or reason the
Subscriber comes within that category.  ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL.  The undersigned agrees to furnish
any additional information which the Company deems necessary in order to verify
the answers set forth below.
 
Category A
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, exclusive of
principal residence presently exceeds $1,000,000.

 
Explanation.  For purposes of calculating net worth under this Category A, (i)
the undersigned’s primary residence shall not be included as an asset, (ii)
indebtedness that is secured by the undersigned’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability, (iii) to the extent that the
indebtedness that is secured by the primary residence is in excess of the fair
market value of the primary residence, the excess amount shall be included as a
liability, and (iv) if the amount of outstanding indebtedness that is secured by
the primary residence exceeds the amount outstanding 60 days prior to the
execution of this Subscription Agreement, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability.
 
Category B
The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.

 
Category C
The undersigned is a director or executive officer of the Company which is
issuing and selling the Securities.

 
Category D
The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self-directed plan with investment decisions
made solely by persons that are accredited investors. (describe entity)

 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



 
18

--------------------------------------------------------------------------------

 
 


 
Category E
The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940. (describe entity)
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Category F
The undersigned is either a corporation, partnership, Massachusetts business
trust, or nonprofit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Securities and with total assets in excess of $5,000,000.
(describe entity)
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Category G
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, where the purchase is
directed by a “sophisticated investor” as defined in Regulation 506(b)(2)(ii)
under the Act.

 
Category H
The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above
categories.  If relying upon this Category alone, each equity owner must
complete a separate copy of this Agreement.  (describe entity)
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Category I
The undersigned is not within any of the categories above and is therefore not
an accredited investor.

 
The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the Closing in the event that the representations and warranties
in this Agreement shall cease to be true, accurate and complete.
 
7.2          SUITABILITY (please answer each question)
 
(a)          For an individual Subscriber, please describe your current
employment, including the company by which you are employed and its principal
business:
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
(b)          For an individual Subscriber, please describe any college or
graduate degrees held by you:
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



 
19

--------------------------------------------------------------------------------

 
 
(c)          For all Subscribers, please list types of prior investments:
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
(d)          For all Subscriber, please state whether you have participated in
other private placements before:
 
YES_______                                                      NO_______
 
(e)          If your answer to question (d) above was “YES”, please indicate
frequency of such prior participation in private placements of:
 

 
Public Companies
 
Private Companies
 
Public or Private Companies with no, or insignificant, assets and operations
Frequently
         
Occasionally
         
Never
         



(f)          For individual Subscriber, do you expect your current level of
income to significantly decrease in the foreseeable future:
 
YES_______                                                      NO_______
 
(g)          For trust, corporate, partnership and other institutional
Subscriber, do you expect your total assets to significantly decrease in the
foreseeable future:
 
YES_______                                                      NO_______
 
(h)         For all Subscriber, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:
 
YES_______                                                      NO_______
 
(i)          For all Subscriber, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
subscribe?
 
YES_______                                                      NO_______
 
(j)          For all Subscriber, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?
 
YES_______                                                      NO_______
 
 
20

--------------------------------------------------------------------------------

 
 
7.3         MANNER IN WHICH TITLE IS TO BE HELD.  (circle one)
 
(a) Individual Ownership
 
(b) Community Property
 
(c) Joint Tenant with Right of Survivorship (both parties must sign)
 
(d) Partnership*
 
(e) Tenants in Common
 
(f) Company*
 
(g) Trust*
 
(h) Other*
 
*If Securities are being subscribed for by an entity, the attached Certificate
of Signatory must also be completed.
 
7.4          FINRA AFFILIATION.
 
Are you affiliated or associated with an FINRA member firm (please check one):
 
Yes _________                                           No __________
 
If Yes, please describe:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
*If Subscriber is a Registered Representative with an FINRA member firm, have
the following acknowledgment signed by the appropriate party:
 
The undersigned NASD member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.
 
 

       
Name of FINRA Member Firm
 
        By: _________________________________________________     Authorized
Officer           Date:________________________________________________  



7.5          The undersigned is informed of the significance to the Company of
the foregoing representations and answers contained in the Confidential Investor
Questionnaire contained in this Article VII and such answers have been provided
under the assumption that the Company will rely on them.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
21

--------------------------------------------------------------------------------

 




DOLLAR SUBSCRIPTION $_________ / $____ = _____________ NUMBER OF SHARES
 


 
____________________________________________________
Signature
 
_____________________________________________________________
Signature (if purchasing jointly)
 
 
____________________________________________________
Name Typed or Printed
 
 
_____________________________________________________________
Name Typed or Printed
 
____________________________________________________
Title (if Subscriber is an Entity)
 
_____________________________________________________________
Title (if Subscriber is an Entity)
 
 
____________________________________________________
Entity Name (if applicable)
 
 
_____________________________________________________________
Entity Name (if applicable
 
____________________________________________________
____________________________________________________
Address
 
_____________________________________________________________
_____________________________________________________________
Address
 
 
____________________________________________________
City, State and Zip Code
 
_____________________________________________________________
City, State and Zip Code
 
 
____________________________________________________
Telephone-Business
 
 
_____________________________________________________________
Telephone-Business
 
____________________________________________________
Telephone-Residence
 
 
_____________________________________________________________
Telephone-Residence
 
____________________________________________________
Facsimile-Business
 
 
_____________________________________________________________
Facsimile-Business
 
____________________________________________________
Facsimile-Residence
 
 
_____________________________________________________________
Facsimile-Residence
 
____________________________________________________
Tax ID # or Social Security #
 
_____________________________________________________________
Tax ID # or Social Security #
 
 
____________________________________________________
E-Mail Address
 
_____________________________________________________________
E-Mail Address
 

Name in which securities should be
issued:  ____________________________________________________                                                                                                                   
 
 
22

--------------------------------------------------------------------------------

 


Dated:  ____________________________, 2014
 
This Subscription Agreement is agreed to and accepted as of ________________,
2014.
 



 
RESTORGENEX CORPORATION
 
 
By: _____________________________________                                                        
Name:  _______________________________                                                  
Title:    _______________________________         

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
23

--------------------------------------------------------------------------------

 


CERTIFICATE OF SIGNATORY
 
(To be completed if Securities are
being subscribed for by an entity)
 


 
I, ____________________________, am the ____________________________ of
__________________________________________ (the “Entity”).
 
I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
shares of Securities, and certify further that the Subscription Agreement has
been duly and validly executed on behalf of the Entity and constitutes a legal
and binding obligation of the Entity.
 
IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
20__
 



 
 
______________________________________________________
(Signature)
 








 
 
 
 
 
 
 
 
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
 